Wells, J.,
orally.
1. The proof first offered was merely to show what declarations the witness himself had previously made ; — and the —
2. Second offered proof was to show, not an act done, but a mere purpose of the mind. Such proofs are not admissible.
3. The third offered proof was to show that Hunton had, after this suit, offered to turn out to a creditor the note which the plaintiff had signed. But the transaction charged, as a fraud, had already been perpetrated. Fraud cannot be purged by subsequent honesties. Besides, it was but an offer to prove a third person’s declaration.
4. The judgment recovered by Reed & Co. is to be held valid until reversed, or shown to have been procured by collusion.
5. The statute, which exempts the horse of a debtor from attachment, cannot avail the plaintiff. It was not shown that it was the debtor’s only horse. And if it were, the sale to the plaintiff did not transfer to him the exemption.
6. Whether this plaintiff had knowledge of Hunton’s intent to defraud creditors, was not drawn into question at the trial, and no request was made for instructions upon that point.

Exceptions overruled.